Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 8 March 2021. 
This office action is made Final.
Claims 21, 25, 28-31, 33-34, 37-39, and 41-43 have been amended.
The art rejections from the previous office actions have been withdrawn as necessitated by the amendment.
Claims 21-25, 27-31, 33-35 and 37-43 are pending. Claim 21, 25, and 33 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 27-31, 33-35 and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 25, and 33 recite the limitation “wherein the first indication of the first type of the first data entity and the different indications of the different types of the remaining data entities are all independently and fully visibly displayed within the single combined visual entity” (single visual representation in claims 25 and 33). The claim subject matter discloses that the first data entity and the remaining data entities of the combined entity are all independently and fully displayed. However, after review of Applicant’s specification and the drawings, the Examiner is unable to find support for the amendment. The claim, Paragraph 0094 of Applicant’s specification, and FIG. 14 all disclose/show that the remaining entities overlap the entity designated as the first data entity. While the Examiner agrees that the each of the entities displayed are independently displayed, the first data entity cannot be fully displayed when other entities are overlapping the first data entity which results in blocking a portion of the display of first data entity from being displayed. FIG 14 shows the hotel entity being designated as the first data entity. The coffee shop, bank, and food entities are placed partially on top of the first data entity. In other words, these entities are overlapping the hotel entity. These coffee shop, bank, and food entities have been placed partially on top (overlapping) the hotel entity, they are blocking portions of the hotel entity from being displayed. Therefore, the entity designated as the first data entity is not fully displayed when other entities overlap the first data entity. Therefore, the Examiner is unable to find any support within the disclosure in regards of the limitations/subject 
Claims 25 and 33 recites a similar limitation and are rejected under the same rationale.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27-31, 33-35 and 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 25, and 33 recite the limitation “wherein the first indication of the first type of the first data entity and the different indications of the different types of the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25, 30, 33, 39, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki (US 7076741, 2006) in further view of Yokota (US 20020065605, 2002) in further view of Perbet et al (US20100274417, filed 12/29/2009)
As per independent claim 21, Miyaki discloses a method comprising:
determining that a group of data entities overlap by at least a threshold amount based on geographical coordinates of each data entity; (Col 4, lines 23-24, 52-59; FIG 8, 13: If an icon overlaps another by any amount, then it is 
rendering a single visual entity that is representative of the group of data entities in a display view (Col 4, lines 52-59; FIG 8, 13:A combination symbol/icon is used to represent a cluster of entities)
Furthermore, Miyaki discloses each data entity of the group corresponds to a type. (Col 5, lines 60-67; FIG 8, 9B: Each entity within the clustered group is either a restaurant, bank, or atm.) However, Miyaki fails to specifically disclose displaying a first data entity of the group of data entities as a primary visualization, wherein the primary visualization is displayed with  indicate a type of the one data entity; and displaying remaining data entities in the group of data entities as annotations that partially overlap the primary visualization to form the single combined visual entity, wherein the annotations are displays a different indication of a different type of the remaining data entities, and wherein the indications of the type of the one data entity and the types of the remaining data entities are all visibly displayed within the single combined visual entity
It is noted that claim language is silent what is considered a primary visualization and what makes an entity a primary visualization. Based on the language, it appears any one of the data entities can be viewed/selected as the primary visualization since there is no language that determines which entity of the entities is labeled/selected as the primary visualization. In other words, how is one of the data entities chosen to be selected as the primary visualization. In addition, the language of the term “single combined visual entity” does not narrow it to be a single graphic. In fact, FIG 14 shows 
Therefore, based on the language under the broadest reasonable interpretation, Yokota  discloses and displaying remaining data entities in the group of data entities as annotations that at least partially overlap the primary visualization to form the single 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined Mivaki with the disclosed feature(s) of Yokota since it would have provided the benefit of fully informing the user of the options at the corresponding location and improve user friendliness.
Furthermore, the cited art fails to specifically disclose displaying remaining data entities in the group of data entities as minimized annotations that partially overlap the primary visualization to form the single combined visual entity, wherein each annotation is unique and displays a different indication of a different type of the remaining data entities, and wherein the first indication of the first type of the first data entity and the different indications of the different types of the remaining data entities are all independently and fully visibly displayed within the single combined visual entity. However, FIG 5 of Perbet et al shows a single combination entity comprising the combination of data entities (tasks) in the form of icons wherein each icon is represented by circles of different sizes. (0027, 0028). The combination entity comprises a main icon (at a first size) and secondary icons (at a second, smaller size) that overlap the main icon partially. (0032) Each icon/circle also discloses a symbol representative of a task. (0031)  FIG 5 (top left) shows a combined entity having a big circle being partially overlapped by smaller circles. Each of the circle represents a task (a form of data entity). The smaller circles have different meaning than the single big circle. Therefore, the big circle is a first circle/entity that is considered a primary visualization. The primary discloses a first task that is different than the other tasks in 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited art with the disclosed feature(s) of Perbet et al since it would have been fundamental to determine the best way of graphically representing the data and the necessary information in such a way that the user can accomplish his work in the most intuitive possible manner.


As per independent claim 25, Miyaki discloses a method comprising:
determining that a group of data entities visually overlap by at least a threshold amount in a display;  (Col 4, lines 52-59; FIG 8, 13: If an icon overlaps another by any amount, then it is implied a threshold amount is used. Two icons overlap at least occupied a partial space between each other (form of a threshold amount))
rendering a single visual representation of a cluster representing the group of data entities in a display view (Col 4, lines 52-59; FIG 8, 13:A combination symbol/icon is used to represent a cluster of entities)
Furthermore, Miyaki discloses each data entity of the group corresponds to a type. (Col 5, lines 60-67; FIG 8, 9B: Each entity within the clustered group is either a restaurant, bank, or atm.) However, Miyaki fails to specifically disclose displaying a first data entity of the group of data entities as a primary visualization, wherein the primary visualization is displayed with  indicate a type of the one data entity; and displaying remaining data entities in the group of data entities as annotations that partially overlap the primary visualization to form the single visual representation, wherein the annotations are displays a different indication of a different type of the remaining data entities, and wherein the indications of the type of the one data entity and the types of the remaining data entities are all visibly displayed within the single visual representation
It is noted that claim language is silent what is considered a primary visualization and what makes an entity a primary visualization. Based on the language, it appears any one of the data entities can be viewed/selected as the primary visualization since 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined Mivaki with the disclosed feature(s) of Yokota since it would have provided the benefit of fully informing the user of the options at the corresponding location and improve user friendliness.
Furthermore, the cited art fails to specifically disclose displaying remaining data entities in the group of data entities as minimized annotations that partially overlap the primary visualization to form the single visual representation, wherein each annotation is unique and displays a different indication of a different type of the remaining data entities, and wherein the first indication of the first type of the first data entity and the different indications of the different types of the remaining data entities are all independently and fully visibly displayed within the single visual representation. However, FIG 5 of Perbet et al shows a single visual representation comprising the combination of data entities (tasks) in the form of icons wherein each icon is represented by circles of different sizes. (0027, 0028). The visual representation 

 As per dependent claim 30, Miyaki discloses wherein the first type of first data entity is one of restaurants, coffee shops, parking areas, educational institutions, tourist attractions, stores, banks, hotels, and parks. (FIG 8: restaurants, banks)  Furthermore, based on the rejection of Claim 25 and the rationale incorporated,  Yokota any of icons presented could be restaurants or banks (FIG 5 discloses restaurant icon as the primary icon)

As per independent claim 33, Miyaki discloses a system comprising:
one or more processors (FIG 1)
one or more computer readable storage media  (FIG 1)
determining that a group of data entities visually overlap by at least a threshold amount in a display;  (Col 4, lines 52-59; FIG 8, 13: If an icon overlaps another by any amount, then it is implied a threshold amount is used. Two icons overlap at least occupied a partial space between each other (form of a threshold amount))
rendering a foundation in the display, wherein the foundation is a single visual representation of the group of data entities
in response to receiving a user interaction with the foundation, modifying the rendering of the foundation. (FIG 7, step 103; Col 4, lines 60-67: The single icon is replaced by the icons for each of the entities in the group)
Furthermore, Miyaki discloses each data entity of the group corresponds to a type. (Col 5, lines 60-67; FIG 8, 9B: Each entity within the clustered group is either a restaurant, bank, or atm.) However, Miyaki fails to specifically disclose displaying a first data entity of the group of data entities as a primary visualization, wherein the primary visualization is displayed with  indicate a type of the one data entity; and displaying remaining data entities in the group of data entities as annotations that partially overlap the primary visualization to form the single visual representation, wherein the annotations are displays a different indication of a different type of the remaining data entities, and wherein the indications of the type of the one data entity and the types of the remaining data entities are all visibly displayed within the single visual representation.
It is noted that claim language is silent what is considered a primary visualization and what makes an entity a primary visualization. Based on the language, it appears any one of the data entities can be viewed/selected as the primary visualization since there is no language that determines which entity of the entities is labeled/selected as the primary visualization. In other words, how is one of the data entities chosen to be selected as the primary visualization. In addition, the language of the term “single combined visual entity” does not narrow it to be a single graphic. In fact, FIG 14 shows “single visual representation” being a combination of graphics/icons/object that form 
Therefore, based on the language under the broadest reasonable interpretation, Yokota  discloses and displaying remaining data entities in the group of data entities as annotations that at least partially overlap the primary visualization to form the single visual representation, wherein the annotations are displayed to indicate types of the 

Furthermore, the cited art fails to specifically disclose displaying remaining data entities in the group of data entities as minimized annotations that partially overlap the primary visualization to form the single visual representation, wherein each annotation is unique and displays a different indication of a different type of the remaining data entities, and wherein the first indication of the first type of the first data entity and the different indications of the different types of the remaining data entities are all independently and fully visibly displayed within the single visual representation.
However, FIG 5 of Perbet et al shows a single visual representation comprising the combination of data entities (tasks) in the form of icons wherein each icon is represented by circles of different sizes. (0027, 0028). The combination visual representation comprises a main icon (at a first size) and secondary icons (at a second, smaller size) that overlap the main icon partially. (0032) Each icon/circle also discloses a symbol representative of a task. (0031)  FIG 5 (top left) shows an combined entity having a big circle being partially overlapped by smaller circles. Each of the circle represents a task (a form of data entity). The smaller circles have different meaning than the single big circle. Therefore, the big circle is a first circle/entity that is considered a primary visualization. The primary discloses a first task that is different than the other tasks in the entity. The smaller circles representing different tasks that have been accomplished. FIG 5 shows multiple smaller circles where the circles show a different 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited art with the disclosed feature(s) of Perbet et al since it would have been fundamental to determine the best way of graphically representing the data and the necessary information in such a way that the user can accomplish his work in the most intuitive possible manner.
 As per dependent claim 39, Miyaki discloses modifying the rendering of the foundation includes displaying a popup window in addition to the foundation, wherein the popup window individually represents each data entity in the group of data entities. (FIG 9B; 0045: Discloses selecting the icon results displaying the detailed information 
As per dependent claims 43, Claim 43 recites similar limitation as in Claim 30 and is rejected under similar rationale.

Claims 22, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in further view of Yokota in further view of Perbet et al in further view of Joachim (US 20090055774) (Listed in the IDS filed on 6/6/2017)
As per dependent claim 22, Miyaki discloses causing a flyout that individually represents each data entity in the group of data entities to be displayed responsive to a user interaction with the single icon. (Col 4, lines 60-67), but not a single combined visual entity. Yokota discloses a single combined visual entity but doesn’t disclose the flyout functionality as claimed. Thus, the cited art fails to disclose causing a flyout that individually represents each data entity in the group of data entities to be displayed responsive to a user interaction with the single combined visual entity. However, Joachim discloses causing a flyout that individually represents each data entity in the group of data entities to be displayed responsive to a user interaction with the singled combined visual entity. (FIG 9; 0057-58)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined Mivaki with the disclosed feature(s) of Joachim  since it would have provided the benefit of providing the user with a complete overview 
As per dependent claim 34, the cited art fails to disclose modifying the rendering of the foundation includes replacing the foundation with a fly out that individually represents and connects each data entity in the group of data entities by graphic lines. However, based on the rejection of Claim 23 and the rationale incorporated,  Joachim discloses the combination symbol (27) is expanded resulting in the POIs, that was a part of the combination symbol, being displayed. Each POI, associated with the combination symbol (27), has a graphic line connected to the combination symbol. (FIG 9; 0057-0058)
As per dependent claim 35, Miyaki discloses in response to receiving another user interaction with the fly out, displaying a popup window with additional information about a data entity in the group of data entities. (FIG 9B; 0045: Discloses one of the user interactions being displaying the detailed information (name, address, telephone number, etc.) of the POIs corresponding to the original individual POI icons in such a manner as to overlap the map. Therefore, the information is displayed in the rectangle like design, as shown in FIG 9B, that overlaps the map when the icon is selected. Thus, Miyaki discloses a form of a popup window.)

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki  in further view of Yokota in further view of Perbet et al in further view of Beatty (US 20060215923)

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited art with the disclosed feature(s) of Beatty since it would have provided the intrinsic advantage of a simpler and faster method of obtaining and comparing data.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in further view of Yokota in further view of Perbet et al in further view of Dolph et al (20070268310, 2007) (Listed in the IDS filed on 6/6/2017)
	As per dependent claim 24, the cited art fails to disclose determining that a number of data entities included in the combined visual entity exceeds a maximum number; and breaking the combined visual entity into two or more clusters. However, Dolph discloses if the set of points represented by a given consolidated marker exceeds a threshold number, such as twelve points, the set of points can be consolidated into multiple consolidated markers (0068). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited art .

Claims 27-29, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in further view of Yokota in further view of Perbet et al in further view of Kankainen (US 20110161875, filed 12/29/2009) (Listed in the IDS filed on 6/6/2017)
As per dependent claim 27-28, the cited art fails to specifically disclose wherein one or more data entities in the group of data entities of a first different type are displayed in the display view upon a user interaction with one of the annotations visually corresponding to the first different type, wherein one or more other data entities in the group of data entities of a second different type are displayed upon a second user interaction with another of the annotations visually corresponding to the second different type. However, Kankainen discloses after a first interaction with a clustering of POIs represented by a clustered POI icon, a list of POIs are displayed wherein each POI is listed by a “visual type annotation”. Each type annotation is indicated differently (e.g. One says bakery, another Hotel, another Bakery). Each listed POI can be selected. Selecting any POI in the list results in being linked to the location of the selected POI in the mapping display or to additional information related to the POI. Thus, the user can select the annotation corresponding to first type (Café) and be provided with information of the Café and/or its location. Also, the user can select the annotation corresponding to second type (Hotel) and be provided with information of the Hotel and/or its location.

As per dependent claim 29, Miyaki discloses the user interaction is at least one of hovering or selection. (Col 5, lines 60-67: select)
As per dependent claim 40, the cited art fails to disclose in response to receiving another user interaction with the popup window, displaying additional information about one or more data entities in the group of data entities. However, Kankanien discloses a displayed list of POIs overlaying the map wherein a user can independently select any of the listed POIs wherein additional information related to the POI is provided/displayed (0054-0055; 0062, FIG 6)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited with the disclosed feature(s) of Kankanien since it would have provided the benefit of user interfaces that present navigational information in ways that can be more easily and quickly understood by the user.
In conjunction, the combination of the prior art would have provided a popup window overlaying the map that listed the POI entities associated with the clustered icon on the map. Within the popup, a user can select one of the POI entities to gather additional information of the POI entity.

Claim 31, 41-42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in further view of Yokota in further view of Perbet et al in further view of Hess et al (20110010650, filed 7/9/2009) (Listed in the IDS filed on 6/6/2017)
As per dependent claim 31, Claim 31 recites similar limitation as in Claim 25 and is rejected under similar rationale. Furthermore, the cited art fails to specifically disclose wherein at least one of the one or more annotations displays a number indicating how many remaining data entities from the group of data entities are of the different type to which the at least one annotation visually corresponds. However, Hess et al discloses a clustered POI comprising one type; therefore, displaying one visual type annotation when a user hovers/selects the clustered POI. When the clustered POI is selected/hovered over, the number of POIs represented by the POI cluster icon is displayed. (0056) Furthermore, each clustered POI icon is visually identified by its type (FIG 8; 0055)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined the cited with the disclosed feature(s) of Hess eta; since it would have provided the benefit of improved systems and methods for decluttering electronic map displays.
As per dependent claims 41-42, Claims 41-42 recites similar limitation as in Claim 31 and is rejected under similar rationale

Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in further view of Yokota in further view of Perbet et al in further view of Arrasvuori et al (20110047509, filed 8/18/2009) (Listed in the IDS filed on 6/6/2017)
As per dependent claim 37, the cited art fails to disclose zooming in the display to illustrate each data entity in the group of data entities so the group of data entities no longer overlap. However, Arrasvuori discloses zooming in such that grouped POIs are ungrouped and each POI is displayed ungrouped (FIG 4B->4A; 0018, 0048)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have combined Mivaki with the disclosed feature(s) of Arrasvuori since it would have provided the benefit of a scalable approach to organizing or grouping mapping information for presentation on a display.
As per dependent claim 38, based on the rejection of Claim 37 and the rationale incorporated, Arrasvuori modifying the rendering of the foundation includes replacing the foundation to illustrate each data entity individually in the group of data entities and changing a scale of a map view (FIG 4B->4A; 0018, 0048: Arrasvuori discloses zooming in (changing the scale of the map) such that grouped POIs are ungrouped and each POI is displayed ungrouped)

Response to Arguments
Applicant’s arguments with respect to claims 21, 25, 33 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177